DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ reply to the April 26, 2021 Office Action, filed October 26, 2021, is acknowledged.  Applicants cancel claims 2-8 and amend claims 1 and 9.  Claims 1 and 9-20 are under examination.
Any rejection of record in the previous office actions not addressed herein is withdrawn.  New grounds of rejection are presented herein that were not necessitated by applicant’s amendment of the claims since the office action mailed April 26, 2021.  Therefore, this action is not final.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
	An amendment to the Sequence Listing Incorporation by Reference paragraph, filed October 26, 2021.  It is noted that the October 26, 2021 Sequence Listing Incorporation by Reference paragraph lists the size of the ASCII text file as 18 kilobytes, whereas the ASCII text file itself lists the size as 18,151 bytes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claim 9, line 3, it is not clear if the term within the parentheses is a requirement for the Batten disease, or if it is a subset or type of Batten disease.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 9-13, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jensen et al. (PCT Patent Application Publication No. WO 2009/155936, published December 20, 2009 and filed June 26, 2009), and cited in the Information Disclosure Statement filed January 24, 2020, in view of Haltia et al. (1762 Biochimica et Biophysica Acta 850-856 (2006)).  This is a new rejection.
The applied reference has a common inventor and assignee with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Jensen discloses a method for treating lysosomal storage diseases by increasing directly or indirectly the intracellular concentration and/or activity of Hsp70 in individuals in need thereof, by providing Hsp70, or a functional fragment or variant thereof, or by providing an Hsp70 inducer or co-inducer (page 5, lines 6-10). Jensen discloses that the bioactive agent is Hsp70, or a functional fragment or variant thereof having 100% homology to the wild type Hsp70 protein (page 83, lines 25-26 and claims 2-3 and 5-6). Jensen discloses that the lysosomal storage disease is Mucolipidosis type I caused by a defect in the sialidase enzyme (page 58, lines 14-15). 
Regarding claims 10-11, Jensen discloses that the bioactive agent is administered to an individual in need thereof in combination with enzyme replacement therapy (page 101, lines 1-5, page 147, and claim 70).
Regarding claims 12-13, Jensen discloses that the bioactive agent by hydroxylamine, or derivative thereof, including arimoclomol, BRX-220, and BRX-435 (page 91, lines 16-35).
Homo sapiens), mouse (Mus musculus), cow, dog, rat, ferret, pig, sheep, and monkey (page 82, lines 27-28).
Regarding claims 16-20, Jensen discloses teach Hsp70 can be any natural or synthetic product, and may be produced by any conventional technique known to the person skilled in the art, including recombinant Hsp70 (rHSP70) having 100% homology to wild-type Hsp70, or that can be expressed by administration of an expression vector encoding Hsp70, or variant thereof (page 82, lines 10-12 and 19-22, page 83, lines 25-26, page 88, lines 13-35, and claims 2-3 and 5-6).
Jensen fails to disclose or suggest that the disease is neuronal ceroid lipofuscinosis.
Haltia discloses that neuronal ceroid lipofuscinoses (NCLs) are inherited lysosomal storage diseases (abstract).  
Regarding claim 9, Haltia discloses that the NCLs include Batten’s disease, Janský-Bielschowsky disease, Halita-Santavuori disease, and Kufs disease (page 850, column 1, first paragraph and page 852, paragraph bridging columns 1 and 2).
It would have been obvious to one with ordinary skill in the art at the time the invention was made that because both Haltia’s neuronal ceroid lipofuscinoses and Jensen’s Type I mucolipidosis are lysosomal storage diseases, each could be treated with the same treatment.  Thus, one of ordinary skill in the art would have a predictable and reasonable expectation of success in treating Jensen’s Type I mucolipidosis and Haltia’s neuronal ceroid lipofuscinosis since the disease etiology is the same.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jensen in view of Haltia, as applied to claims 1, 9-13, and 15-20 above, and further in view of Zhou et al. (19 Bioorganic & Medicinal Chemistry 3128-3135 (2009)).  This rejection is modified.
Jensen and Haltia disclose and suggest a method for treating lysosomal storage diseases 

Regarding claim 14, Zhou discloses a variety of small molecule chaperone amplifiers (abstract).  Zhou discloses that these molecules include bimoclomol, arimoclomol and iroxanadine (page 3128, paragraph bridging columns 1 and 2).
It would have been obvious to one with ordinary skill in the art at the time the invention was made to substitute Zhou’s iroxanadine for Jensen’s hydroxylamine derivative to treat Jensen’s and Haltia’s lysosomal storage diseases because both Zhou and Jensen disclose a variety of hydroxylamine derivatives, including bimoclomol and arimoclomol.  As such, one of ordinary skill in the art would expect Zhou’s iroxanadine to have a similar effect as Jensen’s and Zhou’s bimoclomol and arimoclomol, and to be able to predictably be used in treatment of a condition, as required by the claims.  One of ordinary skill in the art would thus have a predictable and reasonable expectation of success in using any of the three hydroxylamine derivatives to treat the lysosomal storage diseases of Jensen and Haltia.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9-11 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,532,085. This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because the ‘085 patent anticipates instant claims 1, 9-11, and 15-20. 
Regarding claim 1, claims 1 and 7-11 of the ‘085 patent claims a method of treatment of an individual having neuronal ceroid lipofuscinosis comprising administering to the individual of Hsp70 or a function fragment of Hsp70 or variant thereof having at least 95% sequence identity to Hsp70, and which is capable of amplifying Hsp70 gene expression.

 Regarding claims 10-11 and 15-20, claim 4 of the ‘085 patent claims Hsp70 derivative is administered in combination with at least one other treatment modality, and which may be enzyme replacement therapy, pain relievers, corticosteroids, substrate reduction therapy, a transplantation and physical therapy.  
Regarding claim 15, claim 6 of the ‘085 patent claims rHsp70 is derived from a mammal, which may be selected form the group consisting of human (Homo sapiens), mouse (Mus musculus), cow, dog, rat, ferret, pig, sheep, and monkey.
Regarding claims 18-20, claim 9 of the ‘085 patent also claims administration of Hsp70 or a function fragment of Hsp70 or variant thereof having at least 95% sequence identity to Hsp70.

Claims 1, 9-13, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-10, and 12-13 of U.S. Patent No. 9,884,058 in view of Haltia et al. (1762 Biochimica et Biophysica Acta 850-856 (2006)).  This rejection is modified.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other. 
Regarding claims 1 and 16-20, claim 1 of the ‘058 patent claims a method of treatment of an individual having a lipid storage disease comprising administering to the individual, a hydroxylamine derivative, and which is capable of increasing Hsp70 intracellular concentration.  Claim 9 of the ‘058 patent claims that the additional treatment can be Hsp70 or a fragment thereof.  Claims 12-13 of the ‘085 patent claims that the Hsp70 comprises all or part of the ATPase domain of Hsp70 and recombinant Hsp70 (rHsp70).

Regarding claims 12-13, claims 3-6 of the ‘058 patent claim hydroxylamine derivatives bimoclomol, arimoclomol, BRX-220, and BRX-345.
The ‘058 patent fails to disclose or suggest that the lipid storage disease is a neuronal ceroid lipofuscinosis.
Haltia discloses that neuronal ceroid lipofuscinoses (NCLs) are inherited lysosomal storage diseases and show resistance to lipid solvents, which is interpreted as being a lipid storage disease (abstract).  
Regarding claim 9, Haltia discloses that the NCLs include Batten’s disease, Janský-Bielschowsky disease, Halita-Santavuori disease, and Kufs disease (page 850, column 1, first paragraph and page 852, paragraph bridging columns 1 and 2).
It would have been obvious to one with ordinary skill in the art at the time the invention was made that because both Haltia’s neuronal ceroid lipofuscinoses and the ‘058 patent’s conditions are all lipid storage diseases that show resistance to lipid solvents, each could be treated with the same treatment.  Thus, one of ordinary skill in the art would have a predictable and reasonable expectation of success in treating the ‘058 patent’s lipid storage diseases and Haltia’s neuronal ceroid lipofuscinosis since the disease etiology is the same.

Claims 1 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,662,375.  This rejection is maintained.


Regarding claim 1, claim 1 of the ‘375 patent claims a method of treatment of an individual having neuronal ceroid lipofuscinosis comprising administering to the individual a hydroxylamine derivative capable of amplifying Hsp70 gene expression, wherein, said hydroxylamine derivative is selected from the group consisting of bimoclomol, arimoclomol, BRX-220, BRX-345, iroxanadine and BGP-15, satisfying this instant claim 1.
Regarding claim 9, claim 2 of the ‘375 patent claims neuronal ceroid lipofuscinosis comprising Batten
Disease (Spielmeyer-Vogt disease), Bielschowsky-Jansky disease, Kufs disease, and Santavuori Haltia disease.
 Regarding claims 10-20, claim 3 of the ‘375 patent claims hydroxylamine derivatives are administered in combination with at least one other treatment modality.  
Claim 4 of the ‘375 patent claims administration of Hsp70 or a function fragment of Hsp70 or variant thereof having at least 95% sequence identity to Hsp70.  To determine the claim scope of Hsp70 sources, the specification of the ‘375 patent disclosed rHsp70 is derived from a mammal. Said mammal may be selected form the group consisting of human (Homo sapiens), mouse (Mus musculus), cow, dog, rat, ferret, pig, sheep, and monkey (col 50, line 61-64).
Claim 4 of the ‘375 patent also claims administration of Hsp70 or a function fragment of Hsp70 or variant thereof having at least 95% sequence identity to Hsp70.
 	Claim 5 of the ‘375 patent claims hydroxylamine derivatives BRX-220 and BRX-345.
Claim 6 of the ‘375 patent claims the hydroxylamine derivative iroxanadine.
Claim 7 of the ‘375 patent disclosed hydroxylamine derivative arimoclomol.

Claims 1, 9-13, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 10-11, and 13-14 of U.S. Patent No. 9,289,472 in view of Haltia et al. (1762 Biochimica et Biophysica Acta 850-856 (2006)).  This rejection is modified.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other. 
Regarding claims 1 and 16-20, claims 1 and 10 of the ‘472 patent claims a method of treatment of an individual having a lysosomal storage disease comprising administering to the individual, a hydroxylamine derivative, and which is capable of increasing Hsp70 intracellular concentration.  Claim 10 of the ‘472 patent claims that the additional treatment can be Hsp70 or a fragment thereof.  Claims 13- 14 of the ‘472 patent claims that the Hsp70 comprises all or part of the ATPase domain of Hsp70 and recombinant Hsp70 (rHsp70).
Regarding claims 10-11, claims 10-11 of the ‘472 patent claims Hsp70 derivative is administered in combination with at least one other treatment modality, and which may be enzyme replacement therapy, pain relievers, corticosteroids, substrate reduction therapy, a transplantation and physical therapy.  
Regarding claims 12-13, claims 4-7 of the ‘472 patent claim hydroxylamine derivatives bimoclomol, arimoclomol, BRX-220, and BRX-345.
The ‘472 patent fails to disclose or suggest that the lysosomal storage disease is a neuronal ceroid lipofuscinosis.
Haltia discloses that neuronal ceroid lipofuscinoses (NCLs) are inherited lysosomal storage diseases (abstract).  

It would have been obvious to one with ordinary skill in the art at the time the invention was made that because both Haltia’s neuronal ceroid lipofuscinoses and the ‘472 patent’s conditions are all lysosomal storage diseases, each could be treated with the same treatment.  Thus, one of ordinary skill in the art would have a predictable and reasonable expectation of success in treating the ‘472 patent’s lysosomal storage diseases and Haltia’s neuronal ceroid lipofuscinosis since the disease etiology is the same.

Claims 1, 9, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-11 of U.S. Patent No. 8,540,985 in view of Haltia et al. (1762 Biochimica et Biophysica Acta 850-856 (2006)).  This is a new rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other. 
Regarding claims 1, 9, and 15-19, claim 1 of the ‘985 patent claims a method of treatment of an individual having a lysosomal storage disease (Niemann-Pick types) comprising administering to the individual, a hydroxylamine derivative, and which is capable of increasing Hsp70 intracellular concentration.  Claims 4-11 of the ‘472 patent claims that the additional treatment can be Hsp70 or a fragment thereof, that the Hsp70 comprises all or part of the ATPase domain of Hsp70 and recombinant Hsp70 (rHsp70), and the species from which the Hsp70 is derived.
The ‘985 patent fails to disclose or suggest that the lysosomal storage disease is a neuronal ceroid lipofuscinosis.

Regarding claim 9, Haltia discloses that the NCLs include Batten’s disease, Janský-Bielschowsky disease, Halita-Santavuori disease, and Kufs disease (page 850, column 1, first paragraph and page 852, paragraph bridging columns 1 and 2).
It would have been obvious to one with ordinary skill in the art at the time the invention was made that because both Haltia’s neuronal ceroid lipofuscinoses and the ‘985 patent’s Niemann-Pick conditions are all lysosomal storage diseases, each could be treated with the same treatment.  Thus, one of ordinary skill in the art would have a predictable and reasonable expectation of success in treating the ‘985 patent’s lysosomal storage diseases and Haltia’s neuronal ceroid lipofuscinosis since the disease etiology is the same.

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. § 102, Applicants’ amendments and arguments have been fully considered, and are deemed to be persuasive.  Therefore, this rejection is withdrawn.

Regarding the rejection of claim 7 under 35 U.S.C. § 103, Applicants’ amendments and arguments have been fully considered.  Because claim 7 is canceled, this rejection is withdrawn.

Regarding the rejection of the pending claims under 35 U.S.C. § 103, Applicants’ amendments and arguments have been fully considered, and are deemed to be persuasive because Jensen fails to disclose that neuronal ceroid lipofuscinosis as a lysosomal storage disease. 
However, new rejections under 35 U.S.C. § 103 are set forth above.  Insofar as Applicants’ assertions are applicable to the rejections set forth above, it is noted that, while Jensen does not See KSR International Co. v. Teleflex Inc., (550 U.S. 398; 127 S.Ct. 1727; 82 USPQ2d 1385 (2007)).
Regarding Zhou, it is noted that Zhou is cited only for the disclosure of a variety of small molecule chaperone amplifiers that includes bimoclomol, arimoclomol and iroxanadine.
For all these reasons, and those listed above, the combination of Jensen in view of Haltia (and Zhou) is deemed to render the claimed invention obvious.

Regarding the non-statutory double patenting rejections, Applicants request that these rejections be held in abeyance.  The rejections over U.S. Patent Nos. 9,662,375 and 10,532,085 are maintained.  The rejections over U.S. Patent Nos. 9,289,472 and 9,884,058 are modified, as set forth above.  In addition, a new non-statutory double patenting rejection over U.S. Patent No. 8,540,985 is set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        Acting Director TC1600